MORROW, P. J.
The conviction is for the possession of intoxicating liquor for the purpose of sale; punishment fixed at confinement in the penitentiary for a period of two years.
The record is without bills of exceptions complaining of the procedure. An examination of the statement of facts discloses that two witnesses testified that the appellant kept and sold intoxicating liquor in his residence. He testified, controverting the truth of the state’s testimony, and introduced some corroborative evidence. The issues having been submitted to the jury in a charge which is not assailed, the verdict, based upon conflicting testimony, is binding upon this court.
The judgment is affirmed.